Morphy J.,

delivered the opinion of the court.
E. H. Flint, one of the defendants, being sued as endorser of a promissory note, pleaded the general issue. Judgment was rendered against him, and he appealed. No serious defence appears to have been made below, nor any attempted before this court. The appellee has prayed for damages for the frivolous appeal. We think that he is entitled to them, but as the note sued on, already bears ten per cent, per annum interest, we shall grant only five per cent, as damages on the amount of the debt.
It is, therefore, ordered, that the judgment of the court below be affirmed, with costs and five per cent, damages.